        Case 1:08-cv-01034-AT Document 753-2 Filed 12/20/19 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DAVID FLOYD, et al.,
                               Plaintiffs,                      08 Civ. 1034 (AT)

                   -against-

CITY OF NEW YORK,
                               Defendant.


KELTON DAVIS, et al.,
                               Plaintiffs,                      10 Civ. 0699 (AT)

                   -against-

CITY OF NEW YORK, et al.,
                        Defendants.


JAENEAN LIGON, et al.,
                               Plaintiffs,                      12 Civ. 2274 (AT)

                   -against-                                 [PROPOSED]
                                                    ORDER IMPLEMENTING THE NEW
CITY OF NEW YORK, et al.,                          YORK CITY POLICE DEPARTMENT’S
                        Defendants.                PLAN FOR AN EARLY INTERVENTION
                                                               SYSTEM

               WHEREAS, the Court ordered the NYPD to consult with the Monitor and submit

for approval a plan to implement a program for systematically receiving, assessing, and acting on

information regarding adverse findings on the conduct of police officers involving illegal stops

or illegal trespass enforcements; and

               WHEREAS, the Court determined that the required information shall include:

(a) declinations of prosecutions by the District Attorneys in New York City; (b) suppression

decisions by courts precluding evidence as a result of unlawful stops and searches; (c) court

findings of incredible testimony by police officers; (d) denials of indemnification and/or




                                               1
        Case 1:08-cv-01034-AT Document 753-2 Filed 12/20/19 Page 2 of 6




representation of police officers by the New York City Law Department; and (e) judgments and

settlements against police officers in civil cases where, in the opinion of the New York City Law

Department, there exists evidence of police malfeasance; and

                    WHEREAS, the NYPD has consulted with the Monitor and finalized a plan to

implement the above program;

                    NOW, THEREFORE, it is hereby ORDERED on this ______ day of _________

2020 that:

                    1.       The NYPD shall systematically receive the following categories of

information in the manner described herein:

   a. The NYPD shall systematically receive decline to prosecute forms from the District

       Attorney’s Offices of Bronx County, Kings County, New York County, Queens County,

       and Richmond County (collectively, “District Attorney’s Offices”) regarding all

       declinations of prosecutions falling into any of the following categories:

             (i)         complainant or witness failed to positively identify defendant; or

             (ii)        incorrect or missing paperwork; or

             (iii)       insufficient evidence; or

             (iv)        lack of element of crime; or

             (v)         lack of jurisdiction; or

             (vi)        lack of nexus between defendant and crime; or

             (vii)       mere presence of defendant at location; or

             (viii) no personal observation of violation by arresting officer; or

             (ix)        potential search and seizure issues; or




                                                        2
    Case 1:08-cv-01034-AT Document 753-2 Filed 12/20/19 Page 3 of 6




       (x)       unavailability of arresting officer.

b. The NYPD shall systematically receive from the Office of Court Administration, the

   United States Attorney’s Office for the Eastern District of New York, and the United

   States Attorney’s Office for the Southern District of New York, the following types of

   documents in cases in which evidence was precluded as a result of unlawful stops and

   searches, to the extent that they are available:

       (i)       transcripts of suppression hearings; and

       (ii)      written opinions or decisions, if available, which suppressed evidence.

   When required by New York State law, the NYPD shall file an unsealing application to

   obtain the above information.

c. The NYPD shall systematically receive from the District Attorney’s Offices, the Office

   of the Corporation Counsel, the United States Attorney’s Office for the Eastern District

   of New York, and the United States Attorney’s Office for the Southern District of New

   York, the following types of documents in cases regarding court findings of incredible

   testimony, to the extent that they are available:

       (i)       transcripts of hearings regarding court findings of incredible testimony; and

       (ii)      written opinions or decisions regarding court findings of incredible testimony.

   When required by New York State law, the NYPD shall file an unsealing application to

   obtain the above information.

d. The NYPD shall systematically receive summonses, complaints, notices of claim, and

   other relevant litigation data from the New York City Law Department (“Law

   Department”), in civil cases where the Law Department refused to indemnify or represent

   an officer.




                                                3
        Case 1:08-cv-01034-AT Document 753-2 Filed 12/20/19 Page 4 of 6




   e. The NYPD shall systematically receive summonses, complaints, notices of claim, and

       other relevant litigation data from the Law Department and the New York City

       Comptroller’s Office, in civil cases with judgments or settlements against an officer

       where there exists evidence of police malfeasance.

                 2.      The NYPD shall systematically assess the following categories of

information in the manner described herein:

   a. The NYPD shall utilize an Early Intervention Committee (“Committee”) to

       systematically assess information regarding adverse findings on the conduct of Subject

       Officers involving illegal stops or illegal trespass enforcements. The Committee shall be

       comprised of executive-level personnel representing the Deputy Commissioner of Legal

       Matters, the Deputy Commissioner of Equity and Inclusion, the Risk Management

       Bureau (“RMB”), the Chief of Department, the Chief of Detectives, the Chief of Patrol,

       and the Chief of Personnel. The Committee must convene no less than once every three

       months.

   b. NYPD shall designate personnel to compile the above categories of information on a

       regular basis and identify officers who may require early intervention (“Subject

       Officers”). The designated NYPD personnel shall enter the compiled information into an

       database, and ensure that the compiled information is transmitted to the Committee.

   c. The Committee must assess an officer’s need for remedial intervention when a Subject

       Officer crosses designated thresholds. A Subject Officer crosses a designated threshold

       when he or she:

           (i)        receives three or more declinations of prosecution relating to the categories

                      specified in Paragraph 1(a)(i)-(x) in a twelve-month period; or




                                                   4
        Case 1:08-cv-01034-AT Document 753-2 Filed 12/20/19 Page 5 of 6




           (ii)        receives a suppression decision in a case in which evidence was precluded as a

                       result of an unlawful stop and search; or

           (iii)       receives a court finding of incredible testimony; or

           (iv)        is a named defendant in a lawsuit and the New York City Law Department has

                       denied representation of the Subject Officer; or

           (v)         is a named defendant in a lawsuit and the New York City Law Department has

                       refused to indemnify the Subject Officer; or.

           (vi)        is a named defendant in three or more commenced lawsuits in a twelve-month

                       period; or

           (vii)       is a named defendant in six or more commenced lawsuits in the previous 5

                       years; or

           (viii) is a named defendant in any lawsuit settled for at least $200,000.

                  3.       The NYPD shall systematically act on the following categories of

information in the manner described herein:

   a. The Committee shall determine if intervention with respect to a Subject Officer is

       appropriate after reviewing: (1) all relevant details pertaining to the underlying facts of

       the incident or incidents that caused the Subject Officer to cross a threshold; (2) the

       Subject Officer disciplinary history; (3) the Subject Officer’s tenure with the NYPD;

       (4) the Subject Officer’s performance evaluations; and (5) the Subject Officer’s past and

       current assignments. When appropriate, the Committee shall select from a range of

       interventions, including:

           (i)         refresher trainings; or

           (ii)        mentoring; or




                                                     5
       Case 1:08-cv-01034-AT Document 753-2 Filed 12/20/19 Page 6 of 6




          (iii)   monitoring; or

          (iv)    enhanced supervision; or

          (v)     change of assignment; or

          (vi)    referral for further investigation.

   b. The Committee shall communicate the appropriate intervention to the Subject Officer’s

      Commanding Officer, along with any other relevant internal stakeholders, in a written

      action plan, and return a copy of the written action plan to RMB. RMB must file the

      written action plan in a database. In the event that the Committee determines that no

      intervention is required, RMB shall log the non-intervention in a database.

   c. The Commanding Officer, along with any other relevant internal stakeholders, shall

      ensure the Subject Officer’s compliance with the Committee’s recommended intervention

      contained in the written action plan. The Commanding Officer, and any other relevant

      internal stakeholders, shall also report back to both the Committee and designated RMB

      personnel on efforts to ensure compliance with the recommended intervention. RMB

      must track the efforts to ensure compliance in a database until the Commanding Officer

      and all other relevant internal stakeholders have ensured the Subject Officer’s compliance

      with the recommended intervention.


Dated: New York, New York
       ____________, 2020


SO ORDERED:


____________________________________
HONORABLE ANALISA TORRES
United States District Judge


                                                 6
